Exhibit 10.1

 

GENWORTH FINANCIAL, INC.

RETIREMENT AND SAVINGS RESTORATION PLAN

 

Approved July 20, 2005



--------------------------------------------------------------------------------

INTRODUCTION

 

The Genworth Financial, Inc. Retirement and Savings Restoration Plan is a
non-qualified deferred compensation plan established and maintained solely for
the purpose of providing a select group of highly-compensated and management
employees with matching contributions that they are precluded from receiving
under the Genworth Financial, Inc. Retirement and Savings Plan as a result of
limitations imposed under Internal Revenue Code Sections 401(a)(17) [$210,000
for 2005] and 415 [$42,000 for 2005].

 

The Genworth Financial, Inc. Board of Directors has determined that the benefits
to be paid under this Plan constitute reasonable compensation for the services
rendered and to be rendered by eligible employees.

 

SECTION I

 

DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. Wherever used, the masculine pronoun
shall be deemed to refer either to a male or female, and the singular shall be
deemed to refer to the singular or plural, as appropriate by context.

 

1.1 Account. The bookkeeping account maintained under the Plan for each
Participant by the Company to record his Matching Contribution Credits plus
earnings and losses thereon.

 

1.2 Beneficiary. The person(s) or entity designated by the Participant to
receive his benefits under the Plan in the event of his death.

 

1.3 Code. Internal Revenue Code of 1986, as amended.

 

1.4 Committee. The Benefits Committee appointed by the Board to be responsible
for the Plan and its administration.

 

1.5 Company. Genworth Financial, Inc.

 

1.6 Compensation. Eligible Pay as defined in the Savings Plan feature of the
Qualified Plan in excess of the Code Section 401(a)(17) limits paid to an
Eligible Employee by the Company during each calendar year.

 

1.7 Effective Date. The date General Electric Company’s ownership of the Company
ceases to be more than 50%.

 

1.8 Employee. A person receiving eligible pay from the Company or an affiliate
that participates in the Plan.



--------------------------------------------------------------------------------

1.9 Matching Contribution Credits. Contribution amounts credited to a
Participant’s Account pursuant to Section 3.1.

 

1.10 Participant. An Executive Employee who:

 

  (i) is assigned to salary band 1 by the Company;

 

  (ii) has elected to make at least a 5% Pre-Tax Contribution to the Qualified
Plan during an entire Plan Year; and

 

  (iii) has contributions under the Qualified Plan limited because of Code
Section 401(a)(17) or Code Section 415, as adjusted from time to time.

 

1.11 Plan. The Genworth Financial, Inc. Retirement and Savings Restoration Plan.

 

1.12 Plan Year. The initial Plan Year is from the Effective Date to December 31,
2005. Thereafter, the Plan Year will be the calendar year.

 

1.13 Pre-Tax Contribution Election. The election made by a Participant under the
Qualified Plan to contribute a portion of Compensation on a pre-tax basis to the
Qualified Plan.

 

1.14 Qualified Plan. The Genworth Financial, Inc. Retirement and Savings Plan,
as amended from time to time.

 

SECTION II

 

ELIGIBILITY/PARTICIPATION

 

2.1 In General. An eligible Employee shall become a Participant in the Plan as
of the date he makes an initial Pre-Tax Contribution Election electing to make
at least a 5% Pre-Tax Contribution under the Qualified Plan. The Committee shall
have sole discretion in determining an Employee’s eligibility for and inclusion
in this Plan.

 

2.2 Termination of Participation. Contributions shall cease upon a Participant’s
termination of employment or if the Participant ceases to be an eligible
Employee. Notwithstanding the foregoing, a vested Participant who has terminated
employment remains a Participant until all of his Plan benefits have been paid.

 

2.3 Change in Status. If a Participant ceases to be an eligible Employee but
continues to be employed by the Company, then Matching Contribution Credits on
his behalf under this Plan shall be suspended.

 

2



--------------------------------------------------------------------------------

SECTION III

 

RESTORATION BENEFITS

 

3.1 Matching Contribution Credits. Each Participant shall be credited for each
Plan Year with the amount of the match under the Qualified Plan that was reduced
due to the Code Section 401(a)(17) or 415 limits. Matching Contribution Credits
will be discontinued while a Participant is on long-term disability or if a
Participant is receiving severance payments.

 

3.2 Timing of Company Contributions. As soon as administratively possible after
the end of the Plan Year, each Participant’s Account will be credited with
Matching Contributions as provided in Section 3.1 above.

 

3.3 Participant Contributions. A Participant is not required or permitted to
make contributions to the Plan.

 

3.4 Vesting. Each Participant shall become 100% vested in his Account upon the
attainment of age 60, disability or death. If the Participant terminates
employment before age 60 for any reason other than death or disability, his
Account will be forfeited. For purposes of this Plan, disability will be
determined in accordance with the Company’s long-term disability plan.
Notwithstanding the foregoing, a Participant shall become 100% vested in his
Account upon a Change of Control, as defined in the Genworth Financial, Inc.
2005 Change of Control Plan, as may be amended from time to time.

 

3.5 Earnings on Accounts. The rate of return credited to each Participant’s
Account will mirror the rate of return based on one or more of the investment
options offered under the Qualified Plan, as determined by the Committee. Upon a
Participant’s severance of service, no further earnings (or losses) will accrue.

 

3.6 Benefits to Minors and Incompetents.

 

(a) If any person entitled to receive payment under the Plan is a minor, the
Company shall pay the amount directly to the minor, to a guardian of the minor,
or to a custodian selected by the Company under the appropriate Uniform
Transfers to Minors Act.

 

(b) If a person who is entitled to receive payment under the Plan is physically
or mentally incapable of personally receiving and giving a valid receipt for any
payment due (unless a previous claim has been made by a duly qualified committee
or other legal representative), the payment may be made to the person’s spouse,
son, daughter, parent, brother, sister or other person deemed by the Company to
have incurred expense for the person otherwise entitled to payment. The Company
may not be compelled to select any method that it does not deem to be in the
best interest of the distributees.

 

3



--------------------------------------------------------------------------------

SECTION IV

 

PARTICIPANT ACCOUNTS

 

4.1 Participant Accounts. The Company shall maintain, or cause to be maintained,
records for each Participant showing the amounts credited from time to time to
his Account.

 

SECTION V

 

PAYMENT OF RESTORATION BENEFITS

 

5.1 Commencement of Benefits. Benefits under this Plan shall commence following
the Participant’s severance from service date, but for “Key Employees” as
defined under Code Section 409A, in no event shall benefits commence earlier
than six months following such Participant’s severance from service date. In no
event will benefits commence earlier than age 60 for any reason other than death
or disability. Benefits due as a result of the Participant’s death shall be paid
to the Participant’s Beneficiary. The six-month period will not apply in the
event of death of the Participant.

 

5.2 Method of Payment.

 

  (a) Account Balance under $50,000. If the Participant’s Account balance is
less than $50,000, his benefit shall be distributed to him (or his Beneficiary,
if applicable) in a lump sum in cash. Subject to the provisions of this Section,
the Participant will receive an initial distribution of his Account balance
following his severance from service date on or after attaining age 60, based
upon his Account balance as of the most recent annual Company contribution
described in Section III and then a subsequent final distribution following the
final Company contribution for the Participant’s partial year of employment up
to his severance from service date (final eligibility period).

 

  (b) Account Balance of $50,000 or more. If the Participant’s Account balance
is $50,000 or greater, his benefit shall be distributed to him (or his
Beneficiary, if applicable) in substantially equivalent installment payments
over a ten-year period The Participant’s Account balance will not remain subject
to market risk associated with the mirrored investment options as described in
Section 3.5 during the ten-year installment payment period.

 

  (c) Determination Date. The Participant’s account balance the day following
the annual Company contribution described in Section III immediately preceding
his severance from service date will shall be used as a basis for determining
the applicability of payment options (a) or (b) above.

 

4



--------------------------------------------------------------------------------

SECTION VI

 

BENEFICIARY

 

6.1 Designation of Beneficiary. A Participant may, in the manner determined by
the Committee, designate a Beneficiary and one or more contingent Beneficiaries
to receive any benefits which may be payable under the Plan upon his death. A
Participant may revoke or change any designation made under this Section 6.1 in
the manner determined by the Committee. If a Participant fails to designate a
Beneficiary, the payment of benefits under the Plan on account of his death
shall be governed by the beneficiary elections designated by the Participant
under the Qualified Plan. If no designation has been made under the Qualified
Plan, benefits will be paid to the Participant’s spouse, if married, or to his
estate, if single.

 

SECTION VII

 

TAXES

 

7.1 Withholding Taxes. All payments under the Plan shall be subject to and net
of an amount sufficient to satisfy all federal, state, or local withholding tax
requirements.

 

7.2 Social Security Taxes. Social Security and Medicare (“FICA”) taxes are first
payable upon the Participant’s attainment of age 60 determined based upon the
then accumulated balances in a Participant’s Account in accordance with IRS
regulations even if the Participant remains employed after age 60. In addition,
FICA taxes will also become due on the Matching Contribution Credits and
earnings made each year after the Participant attains age 60. FICA taxes will be
paid by the Company and the Participant, based on their respective shares under
the FICA rules. The Participant’s share of FICA taxes will be paid by payroll
deduction or from his or her benefit under this Plan, as agreed to by the
parties.

 

SECTION VIII

 

ADMINISTRATION

 

8.1 Administration. This Plan shall be administered by the Committee, which
shall have complete authority in its sole discretion to make, amend, interpret
and enforce rules and regulations for the administration of this Plan and decide
or resolve in its sole discretion any and all questions which may arise in
connection with this Plan. The Committee may delegate certain of its duties to
one or more Employees or to a separate committee appointed by the Committee.

 

8.2 Employment of Agents. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit and may, from time to time, consult with counsel, including
counsel to the Company.

 

5



--------------------------------------------------------------------------------

8.3 Decisions. The decision or action of the Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of this Plan and the rules and regulations hereunder shall be
final and conclusive and binding upon all persons having any interest in this
Plan.

 

SECTION IX

 

AMENDMENT AND TERMINATION

 

9.1 Amendment or Termination. The Committee reserves the right, by written
resolution, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan; provided, however,
that no such action on its part shall adversely affect the rights of a
Participant, or beneficiaries without the consent of such Participant (or
beneficiaries, if the Participant is deceased) with respect to any benefits
accrued under this Plan prior to the date of such amendment, modification or
termination of the Plan if the Participant has at that time a non-forfeitable
right to benefits under Section 3.3 of this Plan.

 

SECTION X

 

GENERAL CONDITIONS

 

10.1 Funding. The benefits payable under this Plan shall be paid by the Company
out of its general assets and shall not be funded in any manner. The obligations
that the Company incurs under this Plan shall be subject to the claims of the
Company’s other creditors having priority as to the Company’s assets.

 

10.2 Assignment. Except as to withholding of any tax under the laws of the
United States or any state or locality, no benefit payable at any time hereunder
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether currently or thereafter payable hereunder, shall be void.

 

10.3 No Contract of Employment. No employee and no other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the employment of the Company. The right and power of
the Company to dismiss or discharge any employee is expressly reserved.

 

10.4 Terms. All terms used in this Plan which are defined in the Qualified Plan
shall have the same meaning herein as therein, unless otherwise expressly
provided in this Plan.

 

10.5 Plan Provisions Govern. The rights under this Plan of a Participant who
leaves the employment of the Company at any time and the rights of anyone
entitled to receive any payments under this Plan by reason of the death of such
Participant, shall be governed by the provisions of this Plan in effect on the
date such Participant leaves the employment of the Company, except as otherwise
specifically provided in this Plan.

 

6



--------------------------------------------------------------------------------

10.6 Governing Law. The law of the Commonwealth of Virginia shall govern the
construction and administration of this Plan, to the extent not pre-empted by
federal law.

 

10.7 Compliance with Code Section 409A. To the extent applicable, this Plan is
intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payment of benefits
provided for under this Plan shall be revised as necessary for compliance with
Section 409A of the Code.

 

7